                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

BUSTER NELSON HARRELL, V
ADC# 164258                                                                     PLAINTIFF

V.                            CASE NO. 4:21-CV-50-JM-BD

JOE PAGE, III, et al.                                                        DEFENDANTS

                                           ORDER

       Magistrate Judge Beth Deere has filed a Recommendation for the dismissal of Mr.

Harrell’s failure-to-protect claims. The parties have not filed objections. After careful

review of the record, the Court concludes that the Recommendation should be, and

hereby is, approved and adopted as this Court’s findings in its entirety.

       The Defendants’ motion for partial summary judgment (Doc. No. 17) is

GRANTED. Mr. Harrell’s failure-to-protect claims against Defendants Berryhill, Clark,

Green, Johnson, Page, and Straughn are DISMISSED, without prejudice, based on a

failure to fully exhaust the administrative process prior to filing this lawsuit.

       The Clerk is instructed to terminate Defendants Berryhill, Clark, Johnson, Page,

and Straughn from this lawsuit.

       IT IS SO ORDERED this 24th day of May, 2021.


                                            _______________________________
                                            UNITED STATES DISTRICT JUDGE
